DETAILED ACTION
Status of Claims
1.	This is a Final office action in response to communication received on August 05, 2021. Claims 1-20 are amended. Claims 1-20 are pending and examined herein.
Claim Objection
2.	As per claim 17, it is objected to for reciting "the the user". It appears to be a typographical error for failing to apply strike-through to first instance of "the" in "the the user". Appropriate correction is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b): 
	
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

	Claims 15 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	As per claim 15, it recites "the first user", however there is an antecedent basis issue and the Applicant should resolve this by reciting "the user" instead of "the first user". Appropriate correction is required.
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidances (hereinafter 2019 PEG) the rejection as follows has been applied.
	Under step 1, per MPEP 2106.03, claims 1-11 are a system; claims 12-18 are a non-transitroy CRM; and claims 19-20 are a method. Thus, each claim 1-20, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101.
	Under Step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
	Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.

(I) An abstract idea as recited per claims 1, 12, 17, and 19 (taking recitation of claim 1 as representative as recitation of claims 12, 17, and 19 is substantially similar) is as follows: 
- receiving, from a first communication ..., data permissions and attributes corresponding to a user, wherein the data permissions indicate consent to share a portion of the attributes with the data [... platform/page/provider] for facilitating matching of the user with a third party;

- recording, on a [...], the data permissions indicating the consent to share the portion of the attributes on a [...] profile associated with the user;

- receiving, from a second communication ..., target attributes corresponding to target attributes required by a third party for receiving a targeted communication from the third party;

- determining, ..., whether the portion of the attributes recorded in the ... profile of the user matches the target attributes specified by the third party; and

- providing, ... and based on the portion of the attributes, the targeted communication from the third party to the user; and

- storing a transaction record on the ... indicating that the user has interacted with the targeted communication. 
	Further, dependent claims 2-11, 13-16, 18, and 20 recite the same abstract idea as they further specify the abstract idea in a descriptive manner with the exception of additional elements as analyzed under step 2A prong two and step 2B inquiries below. The further describe the abstract idea using abstract recitation as follows:
- per claim 2, wherein the first communication ... is [received from a user via a particular type of device - device is further analyzed under subsequent steps as additional element below].
- per claim 3, wherein each attribute of the attributes corresponds with a separate data permission of the data permissions.
- per claim 4, wherein an affirmative data permission by the user allows the corresponding attribute to be used to match the user with the third party.
- per claim 5, wherein a negative data permission by the user precludes the corresponding attribute to be used to match the first user with the third party.
- per claim 6, wherein each attribute of the user has a corresponding value.
- per claim 7, wherein the targeted communication from the third party to the user is an invitation for the user to provide additional information.
- per claim 8, wherein the invitation for the user to provide the additional information includes invitation terms, wherein if the user accepts the invitation terms the user is provided a reward.
- per claim 9, wherein the reward is money.
- per claim 10, wherein the reward is points.

- per claim 13, wherein the targeted communication based on the data permissions and attributes of the first user is a request to provide information.
- per claim 14, further comprising the operation of receiving a reward upon the user providing the information.
- per claim 15, wherein the targeted communication based on the data permissions and attributes of the user is a targeted advertisement.
- per claim 16, where the operation of communicating the data permission and attributes of the user to the platform ... is performed using [ledger which is a particular type of backend architecture such as blockchain which is a distributed ledger, wherein "ledger is a book or collection of accounts in which account transactions are recorded" - backend such as blockchain is further analyzed under subsequent steps as additional element below].
- per claim 18, further comprising the operation of receiving the additional information from the user and recording an event associated with the additional information with the [ledger such recordkeeping such as by using blockchain which as a distributed ledger, wherein "ledger is a book or collection of accounts in which account transactions are recorded" - backend such as blockchain is further analyzed under subsequent steps as additional element below].
- per claim 20, wherein the reward is money.
	(II) Thus, based on the foregoing abstract recitation, the claims recite an abstract idea which pertains to a marketing scheme whereby a user can monetize usage of his/her tracked data by granting permission to track certain data that belongs to the user to a platform/intermediary, the platform/intermediary also maintains target attributes obtained from a third-party e.g. advertiser, and matches user data with advertiser data such that the user can be provided with targeted communication e.g. advertisement or solicitation/invitation to provide additional user data/information in exchange for compensation which is certain methods of organizing human activity. 
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Further, see MPEP 2106.04(a)(2) II. A-C, and using advertising as an exchange or currency (Ultramercial) or displaying an advertisement in exchange for access to copyrighted media (Ultramercial).
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under Step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 
	The claim elements in addition to the abstract idea, i.e. additional elements, as recited in claims 1-20 at least are per claim 1 a system, comprising: a memory that stores instructions; and a processor that executes the instructions to perform operations, the operations comprising: ... a first communication device (of a user) and at a digital platform provided by the system (intermediary that facilitates user data monetization and marketing campaign by matching user claim 2 first communication device being a cellular telephone; per claim 12 a computer-readable device comprising instructions, which when loaded and executed by a processor, cause the processor to perform operations comprising (similarly per claim 17): ... a platform backend; and per claim 16 ... the platform backend is performed using the blockchain (similarly per claims 18-19 recording data such as event and transaction respectively on blockchain). Remaining claims, namely 3-11, 13-15, and 19-20,  either recite the same additional element(s) as already noted above or simply lack recitation of an additional element, in which case note prong one as set forth above.
	As would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA), the additional elements are generic computer components for example note a system, comprising: a memory that stores instructions; and a processor that executes the instructions to perform operations, the operations comprising: ... a first communication device (of a user) and at a digital platform provided by the system (intermediary that facilitates user data monetization and marketing campaign by matching user data with advertiser provided target attributes) ... a second communication device. The additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)). The additional elements are generic as they are described at a high level of generality, see at least as-filed Figs. 1-2, and their associated disclosure. Further, the claims appear to be implementing a commercial solution to a commercial problem of selecting and delivering ads, see at least as-filed spec. para. [0002]-[0006]. 
. Thus, the abstract idea is intended to be merely carried out in a technical environment such as collecting data via a network and analyzing data via a generic processor to provide personalized marketing content such as ads, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h)); and at least  further appears to be generally linked to technical environment or technical field of use as it is recited at a high level of generality such as backend blockchain which is a distributed ledger, wherein "ledger is a book or collection of accounts in which account transactions are recorded" i.e. the marketing campaign whereby an advertiser or third party provides a reward/money/point in exchange for user allowing the advertiser or the third party to use their data is governed for instance by a smart contract in blockchain, see at least as-filed spec. para. [0052]. Thus, the abstract idea (prong one) is generally linked with or associated with use of blockchain for its most basic function of storing data i.e. once again fail to 
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea which pertains to a marketing scheme whereby a user can monetize usage of his/her tracked data by granting permission to track certain data that belongs to the user to a platform/intermediary, the platform/intermediary also maintains target attributes obtained from a third-party e.g. advertiser, and matches user data with advertiser data such that the user can be provided with targeted communication e.g. advertisement or solicitation/invitation to provide additional user data/information in exchange for compensation which is certain methods of organizing human activity (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
directed to the abstract idea, and require further analysis under Step 2B.
	Under step 2B, per MPEP 2106.05, as it applies to claims 1-20, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole  provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea which pertains to a marketing scheme whereby a user can monetize usage of his/her tracked data by granting permission to track certain data that belongs to the user to a platform/intermediary, the platform/intermediary also maintains target attributes obtained from a third-party e.g. advertiser, and matches user data with advertiser data such that the user can be provided with targeted communication e.g. advertisement or solicitation/invitation to provide additional user data/information in exchange for compensation which is certain methods of organizing human activity (prong one) - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are simply being utilized as generic tools to execute "apply it" instructions and amount to no more than general linking to a technical environment and/or technical field of use - as they are described at a high level of generality (prong two).
	Regarding, insignificant solution activity such as data gathering and record-keeping, the Examiner relies on court cases and publications that demonstrate that such a way to gather data is indeed well-understood, routine, or conventional in the industry or art, at least note as follows:
	(i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) [similarly here user's data and advertiser data is received from their respective device by 

	(ii) Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 [similarly here user data is being recorded using backend blockchain].
	Next, in view of compact prosecution only further analysis per the Berkheimer Memo dated April 19, 2018 is being conducted as the additional elements here would be readily apparent as generic to a person having ordinary skill in the art (hereinafter PHOSITA), in other words analysis is similar to Berkheimer claim 1 and not claims 4-7 where there was "a genuine issue of material fact in light of the specification," nevertheless the Examiner finds the additional elements when considered both individually and as a combination to be well-understood, routine or conventional and expressly supports in writing as follows:
	
1.	The Examiner provides citation to one or more publications as noting the well-understood, routine, conventional nature of smart contract based on blockchain as follows: 
- Youb et al. Pub. No.: US 2019/0080392 note "[0009] So-called "Smart Contracts" are legal obligations tied to a computer protocol intended to digitally facilitate, verify, or enforce the negotiation or performance of the contracts. Smart contracts allow the performance of credible transactions without third parties. These transactions are trackable and may be irreversible. See, en.wikipedia.org/wiki/Smart contract. The phrase "smart contracts" was coined by computer scientist Nick Szabo in 1996. See, "Nick Szabo--Smart Contracts: Building Blocks for Digital Markets". www.fon.hum.uva.nl, Extropy #16; Szabo, Nick (1997 Sep. 1). "Formalizing and Securing Relationships on Public Networks". First Monday. 2 (9); Tapscott, Don; Tapscott, Alex (May 2016). The Blockchain Revolution: How the Technology Behind Bitcoin is Changing Money, Business, and the World. pp. 72, 83, 101, 127. ISBN 978-0670069972. A smart contract is a set of promises, specified in digital form, including protocols within which the parties perform on these promises. Recent implementations of smart contracts are based on blockchains, though this is not an intrinsic requirement. Building on this base, some recent interpretations of "smart contract" are mostly used more specifically in the sense of general purpose computation that takes place on a blockchain or distributed ledger. In this interpretation, used for example by the Ethereum Foundation or IBM, a smart contract is not necessarily related to the classical concept of a contract, but can be any kind of computer program. See, Buterin, Vitalik. "Ethereum Whitepaper", Github; Cachin, Christian. "Architecture of the Hyperledger Blockchain Fabric", ibm.com."; [0010]-[0050]; [0051] Peters, Gareth W., and Efstathios Panayi. "Understanding modern banking ledgers through blockchain technologies: Future of transaction processing and smart contracts on the internee of money." In Banking Beyond Banks and Money, pp. 239-278. Springer, Cham, 2016; [0052]-[0065].
significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless— 
	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

	Claims 1-7 and 11-20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Postrel et al. (Pub. No.: US 2018/0225693) referred to hereinafter as Postrel.	
As per claim 1, Postrel discloses a system, comprising: a memory that stores instructions; and a processor that executes the instructions to perform operations, the operations comprising (see Fig. 1 and its associated disclosure; [0039]; [0046]; [0098]): (a) Postrel discloses receiving, from a first communication device and at a digital platform provided by the system, data permissions and attributes corresponding to a user, wherein the data permissions indicate consent to share a portion of the attributes with the data platform for facilitating matching of the user with a third party (see Fig. 1 and its associated disclosure; [0016]; [0017] note “parties is interested in accessing the underlying user profile data based on viewing just the profile score , then that third party may be given limited or complete access to the profile data in exchange for providing compensation to the user, only when the user grants permission for the third party to access the user profile. Optionally, the user profile may be stored in a blockchain ledger, and the  [0094]; [0098]-[0100]; [0111]); 
(b) Postrel discloses recording, on a blockchain, the data permissions indicating the consent to share the portion of the attributes on a blockchain profile associated with the user (see Fig. 6 and its associated disclosure; [0016]; [0017] note “interested in accessing the underlying user profile data based on viewing just the profile score , then that third party may be given limited or complete access to the profile data in exchange for providing compensation to the user , only when the user grants permission for the third party to access the user profile . Optionally, the user profile may be stored in a blockchain ledger, and the user profile is updated by recording the monitored computer - based activity to a record in the blockchain ledger”; [0085]-[0086]; [0092]-[0094]); 
(c) Postrel discloses receiving, from a second communication device and at the digital platform, target attributes required by a third party for receiving a targeted communication from the third party (see [0097] note “The merchant profiles may 114 for example contain guidelines and instructions to be used by the social network server computer 102, such as an instruct-tion to generate incentives when the network profile indi-cates a certain age demographic, or income level, etc. As such, the merchants have a level of control over the incen-tive generation process carried out by the social network server computer 102”; [0099])
(d) Postrel discloses determining, via the digital platform, whether the portion of the attributes recorded in the blockchain profile of the user matches the target attributes specified by the third party (see [0017]; [0094]-[0095]; [0096] note “In addition to targeting each individual network member this invention allows marketing to the social network members in the aggregate . Since members of the social network 104 share common interests that are defined by the social 
(e) Postrel discloses providing, via the digital platform and based on the portion of the attributes matching the target attributes, a the targeted communication from the third party to the user (see [0001]; [0019]-[0020]; [0088]; [0089]; [0094]-[0096]; [0099] note “target profile is generated that would match to their target customer , for example age between 21 - 45 years old , income level between $ 25K - $ 100K , etc. The social network service 4 then analyzes the target profile against the user profiles 110 and / or the network profiles 112 to generate a social graph , which matches user profiles to the target profile in various data points”; [0100]-[0101]); and 
(f) Postrel discloses storing a transaction record on the blockchain indicating that the user has interacted with the targeted communication (see Figs. 4, 5, and their associated disclosure; [0012]; [0088]; [0091]-[0092] note “acceptance is communicated through the social network server computer back to the third party , which will convey the agreed - to compensation to the user , typically by request-ing the social network server computer to make the appro-priate entry in the blockchain ledger at step 516. The blockchain ledger is modified with the compensation at step 518 , and the social network server computer releases the user profile data to the third party at step 520”; [0105]-[0109]; [0114]-[0115]; [0123]).  
As per claim 2, Postrel discloses the claim limitations of claim 1. Postrel discloses wherein the first communication device is a cellular telephone (see [0039] note “members of the 
As per claim 3, Postrel discloses the claim limitations of claim 1. Postrel discloses wherein each attribute of the attributes corresponds with a separate data permission of the data permissions (see Figs. 5, 6, and their associated disclosure; [0017] note “interested in accessing the underlying user profile data based on viewing just the profile score , then that third party may be given limited or complete access to the profile data in exchange for providing compensation to the user , only when the user grants permission for the third party to access the user profile . Optionally, the user profile may be stored in a blockchain ledger, and the user profile is updated by recording the monitored computer - based activity to a record in the blockchain ledger”; [0085]-[0088]; [0092]; [0093] note “filter out certain data from access by the third party, based on the compensation agreed to”; [0094]; [0123] – thus these paragraphs teach user permission for tracking and providing certain type of data).  
As per claim 4, Postrel discloses the claim limitations of claim 3. Postrel discloses wherein an affirmative data permission by the first user allows the corresponding attribute to be used to match the first user with the third party (see Fig. 6 and its associated disclosure; [0017]; [0085]-[0088]; [0094]-[0095]; [0123] note “user may want to allow the value of a transaction to be used in the scoring model , but not the type of product purchased or the merchant that the product is purchased from . Filters may be applied based on various data types, and the user may modify the profile as desired”).  
As per claim 5, Postrel discloses the claim limitations of claim 3. Postrel discloses wherein a negative data permission by the first user precludes the corresponding attribute to be [0094]-[0095]; [0123] note “user may want to allow the value of a transaction to be used in the scoring model , but not the type of product purchased or the merchant that the product is purchased from . Filters may be applied based on various data types, and the user may modify the profile as desired”).  
As per claim 6, Postrel discloses the claim limitations of claim 1. Postrel discloses wherein each attribute of the first user has a corresponding value (see [0019] note “a young male user may be more valuable to a sports car manufacturer and have a high score for that entity, yet be less valuable to a dress manufacturer and thus have a low score for that entity”; [0088]; [0093]; [0095]-[0096]; [0101]).  
As per claim 7, Postrel discloses the claim limitations of claim 1. Postrel discloses wherein the targeted communication from the third party to the user is an invitation for the user to provide additional information (see [0091] note “a third party can make an offer to the user for accessing the profile data of the user based on analysis of the user profile score. For example, the third party may offer the user $ 3 to access his profile data. This offer is communicated to the user via the social network computer, which displays the offer ( s ) in box 606 at step 508.”).  
As per claim 11, Postrel discloses the claim limitations of claim 1. Postrel discloses wherein the targeted communication from the third party to the user is a targeted advertisement (see [0094]-[0095]; [0096] note ““In addition to targeting each individual network member this invention allows marketing to the social network members in the aggregate. Since members of the social network 104 share common interests that are defined by the social network itself, this leads to an intelligent incentive generation hereto unattainable in the prior art. This also provides an incentive for the members of that social network to provide their data in their profiles and to 
As per claim 12,  Postrel discloses a non-transitory computer-readable device comprising instructions, which when loaded and executed by a processor, cause the processor to perform operations comprising  (see [0039]; [0046]): (a) receiving, from a first communication device, data permissions and attributes from a first user, wherein the data permissions indicate consent to share a portion of the attributes with a platform backend for facilitating matching of the user with a third party (see Fig. 1 and its associated disclosure; [0039]; [0046]; [0085]-[0086]; [0098]): (a) Postrel discloses receiving, from a first communication device and at a digital platform provided by the system, data permissions and attributes corresponding to a user, wherein the data permissions indicate consent to share a portion of the attributes with the data platform for facilitating matching of the user with a third party (see Fig. 1 and its associated disclosure; [0016]; [0017] note “parties is interested in accessing the underlying user profile data based on viewing just the profile score , then that third party may be given limited or complete access to the profile data in exchange for providing compensation to the user, only when the user grants permission for the third party to access the user profile. Optionally, the user profile may be stored in a blockchain ledger, and the user profile is updated by recording the monitored computer - based activity to a record in the blockchain ledger”; [0085]-[0086]; [0089]-[0091]; [0094]; [0098]-[0100]; [0111]); 
(b) communicating the data permission and attributes of the first user to a platform backend (see Fig. 1 and its associated disclosure; [0016]; [0017] note “parties is interested in accessing the given limited or complete access to the profile data in exchange for providing compensation to the user, only when the user grants permission for the third party to access the user profile. Optionally, the user profile may be stored in a blockchain ledger, and the user profile is updated by recording the monitored computer - based activity to a record in the blockchain ledger”; [0094]); 
(c) storing, on a blockchain and by utilizing the platform backend, the data permissions and attributes indicating the consent to share the portion of the attributes on a blockchain profile associated with the user (see Fig. 1 and its associated disclosure; [0016]; [0017] note “parties is interested in accessing the underlying user profile data based on viewing just the profile score , then that third party may be given limited or complete access to the profile data in exchange for providing compensation to the user, only when the user grants permission for the third party to access the user profile. Optionally, the user profile may be stored in a blockchain ledger, and the user profile is updated by recording the monitored computer - based activity to a record in the blockchain ledger”; [0085]-[0086]; [0091]-[0094]); 
(d) determining, by utilizing the platform backend, whether the portion of the attributes recorded in the blockchain profile of the user matches target attributes provided by a third party for receiving a targeted communication from the third party (see [0017]; [0094]-[0095]; [0096] note “In addition to targeting each individual network member this invention allows marketing to the social network members in the aggregate. Since members of the social network 104 share common interests that are defined by the social network itself, this leads to an intelligent incentive generation hereto unattainable in the prior art. This also provides an incentive for the members of that social network to provide their data in their profiles and to allow usage of their 
(e) receiving the targeted communication based on the data permissions and attributes of the first user correlating with the target attributes for receiving the targeted communication from the third party (see [0017]; [0094]-[0095]; [0096] note “In addition to targeting each individual network member this invention allows marketing to the social network members in the aggregate. Since members of the social network 104 share common interests that are defined by the social network itself, this leads to an intelligent incentive generation hereto unattainable in the prior art. This also provides an incentive for the members of that social network to provide their data in their profiles and to allow usage of their data. For example, a network profile may indicate that members of the associated social network have an average age of 27 years old and are generally interested in photography. This intelligence may be used by the merchants to generate an appropriate merchant incentive such as a coupon for a discounted camera lens.”; [0097]-[0101]).  
As per claim 13, Postrel discloses the claim limitations of claim 12. Postrel discloses wherein the targeted communication based on the data permissions and attributes of the first user is a request to provide information (see [0091] note “a third party can make an offer to the user for accessing the profile data of the user based on analysis of the user profile score. For example, the third party may offer the user $ 3 to access his profile data. This offer is communicated to the user via the social network computer, which displays the offer (s) in box 606 at step 508.”).  
As per claim 14, Postrel discloses the claim limitations of claim 13. Postrel discloses further comprising the operation of receiving a reward upon the user providing the information (see [0091]; [0092] note “acceptance is communicated through the social network server computer back to the third party, which will convey the agreed - to compensation to the user, typically by request-ing the social network server computer to make the appro-priate entry in the blockchain ledger at step 516. The blockchain ledger is modified with the compensation at step 518, and the social network server computer releases the user profile data to the third party at step 520.”).  
As per claim 15, Postrel discloses the claim limitations of claim 12. Postrel discloses wherein the targeted communication based on the data permissions and attributes of the first user is a targeted advertisement (see [0017]; [0094]-[0095]; [0096] note “In addition to targeting each individual network member this invention allows marketing to the social network members in the aggregate. Since members of the social network 104 share common interests that are defined by the social network itself, this leads to an intelligent incentive generation hereto unattainable in the prior art. This also provides an incentive for the members of that social network to provide their data in their profiles and to allow usage of their data. For example, a network profile may indicate that members of the associated social network have an average age of 27 years old and are generally interested in photography. This intelligence may be used by the merchants to generate an appropriate merchant incentive such as a coupon for a discounted camera lens.”; [0099]-[0101]).  
As per claim 16, Postrel discloses the claim limitations of claim 12. Postrel discloses where the operation of communicating the data permission and attributes of the user to the platform backend is performed using the blockchain (see [0016] note “the profile and / or [0017]; [0085]-[0086]; [0092]-[0094]; [0113] note “a blockchain is preferably used to store an ongoing list of records ( blocks ), each of which stores a user activity that is used to generate the profile and related score. In addition, rewards granted to a member for access to his data may be stored in the blockchain”; [0122]-[0124]).  
As per claim 17, Postrel discloses a non-transitory computer-readable device comprising instructions, which when loaded and executed by a processor, cause the processor to perform operations comprising (see [0039]; [0046]): (a) receiving, from a communication device, target attributes from a third party, wherein the target attributes are associated with an invitation provided by the party (see [0091] note “a third party can make an offer to the user for accessing the profile data of the user based on analysis of the user profile score. For example, the third party may offer the user $ 3 to access his profile data. This offer is communicated to the user via the social network computer, which displays the offer ( s ) in box 606 at step 508.”); 
(b) Postrel discloses providing, on a blockchain, data permissions and attributes corresponding to a user to a blockchain profile associated with the user, wherein the data permissions indicate consent to share a portion of the attributes to facilitate matching of the user with a third party (see Abstract; see Fig. 1 and its associated disclosure; [0016]; [0017] note “parties is interested in accessing the underlying user profile data based on viewing just the profile score , then that third party may be given limited or complete access to the profile data in exchange for providing compensation to the user, only when the user grants permission for the third party to access the user profile. Optionally, the user profile may be stored in a blockchain ledger, and the user profile is updated by recording the monitored computer - based activity to a record in the blockchain ledger”; [0085]-[0086]; [0089]; [0092]; [0094]; [0098]-[0100]; [0111]); 

(d) Postrel discloses based on the matching, communicating to the user the invitation to provide additional information to the third party (see [0091] note “the updated user profile score is provided by the social network service computer to one or more third parties who may be interested in accessing the underlying profile data. At step 512, a third party can make an offer to the user for accessing the profile data of the user based on analysis of the user profile score. For example, the third party may offer the user $ 3 to access his profile data. This offer is communicated to the user via the social network computer, which displays the offer (s) in box 606 at step 508.”), and 
[0091]-[0092] note “acceptance is communicated through the social network server computer back to the third party, which will convey the agreed - to compensation to the user, typically by request-ing the social network server computer to make the appro-priate entry in the blockchain ledger at step 516. The blockchain ledger is modified with the compensation at step 518, and the social network server computer releases the user profile data to the third party at step 520”).  
As per claim 18, Postrel discloses the claim limitations of claim 17. Postrel discloses further comprising the operation of receiving the additional information from the user and recording an event associated with the additional information with the blockchain (see Figs. 5, 6, and their associated disclosure; [0088]; [0091]-[0092] note “acceptance is communicated through the social network server computer back to the third party, which will convey the agreed - to compensation to the user, typically by request-ing the social network server computer to make the appro-priate entry in the blockchain ledger at step 516. The blockchain ledger is modified with the compensation at step 518, and the social network server computer releases the user profile data to the third party at step 520”; [0093]-[0095]).  
As per claim 19, Postrel discloses a method, comprising (see [0001]): (a) selecting, by utilizing instructions from a memory that are executed by a processor (see Fig. 1 and its associated disclosure; [0039]; [0046]; [0098]), data permissions and attributes to share with a third party, wherein the data permissions indicate consent to a share a portion of the attributes with the third party for facilitating matching of a user with the third party (see Figs. 1, 4-5, and their associated disclosure; [0016]; [0017] note “parties is interested in accessing the underlying user profile data based on viewing just the profile score , then that third party may be given limited or complete access to the profile data in exchange for providing compensation to the user, only when the user grants permission for the third party to access the user profile. Optionally, the user profile may be stored in a blockchain ledger, and the user profile is updated by recording the monitored computer - based activity to a record in the blockchain ledger”; [0085]-[0086]; [0089]; [0094]; [0098]-[0100]; [0111]; [0124]); 
(b) Postrel discloses receiving an invitation from the third party to share additional information based upon the portion of the attributes matching target attributes for receiving the invitation from the third party (see [0088]-[0090]; [0091] note “the updated user profile score is provided by the social network service computer to one or more third parties who may be interested in accessing the underlying profile data. At step 512, a third party can make an offer to the user for accessing the profile data of the user based on analysis of the user profile score. For example, the third party may offer the user $ 3 to access his profile data. This offer is communicated to the user via the social network computer, which displays the offer (s) in box 606 at step 508.”); 
(c) Postrel discloses facilitating acceptance of the invitation from the third party and sharing the additional information (see [0091]-[0092] note “acceptance is communicated through the social network server computer back to the third party, which will convey the agreed - to compensation to the user, typically by request-ing the social network server computer to make the appro-priate entry in the blockchain ledger at step 516. The blockchain ledger is modified with the compensation at step 518, and the social network server computer releases the user profile data to the third party at step 520”); 
(d) Postrel discloses facilitating receipt of a reward for sharing the additional information with the third party (see [0092] note “acceptance is communicated through the social network server computer back to the third party, which will convey the agreed - to compensation to the user, 
(e) Postrel discloses generating a transaction record on a blockchain indicating acceptance of the invitation, the sharing of the additional information, and the receipt of the reward (see [0001]; [0091]; [0092] note “acceptance is communicated through the social network server computer back to the third party, which will convey the agreed - to compensation to the user, typically by request-ing the social network server computer to make the appro-priate entry in the blockchain ledger at step 516. The blockchain ledger is modified with the compensation at step 518, and the social network server computer releases the user profile data to the third party at step 520”; [0123] note “Sources of data within the blockchain would include the value of transactions, the type of transactions , rewards that are awarded and / or redeemed for a transaction , and the like .”; [0125] note “blockchain for loyalty and other transaction - based parameters , merchants may also implement a blockchain paradigm under this invention . That is , a merchant may carry a blockchain that contains data regarding transaction with customers , rewards that have been awarded , rewards that have been redeemed , etc.”; [0126]).  
As per claim 20, Postrel discloses the claim limitations of claim 19. Postrel discloses wherein the reward is money (see [0016] note “rewards may take the form of a virtual currency , cryptocurrency , cash cur-rency, reward points and miles , store credits , bartered goods and services , micro - bits , and the like”; [0091]-[0092]).   
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 		nonobviousness.
	Claims 8-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Postrel, in view of Blaikie et al. (WO 2020/097115 A1 OR PCT/US2019/059920) referred to hereinafter as Blaikie.
As per claim 8, Postrel discloses the claim limitations of claim 7. Postrel suggests, see [0091]-[0094], however Postrel expressly does not teach wherein the invitation for the first user to provide the additional information includes invitation terms, wherein if the user accepts the invitation terms the user is provided a reward. Blaikie discloses wherein the invitation for the first user to provide the additional information includes invitation terms, wherein if the user accepts the invitation terms the user is provided a reward (see page 3 of 22 note “The method may include incentivizing and rewarding the user with additional tokens for providing additional data or updated data.”; page 22 of 45 note “The consumers 152 may agreement or contract may specify how, when, and what portions of the data 154 may be used as well as the associated compensation terms. The agreement may specify that the data 154 may be purchased, licensed, rented, leased, or otherwise managed by the data platform 120 for the mutual benefit of the consumers 152 and the sellers 150. For example, the consumer 152A may elect to receive a one-time payment of tokens for data 154 provided to the data platform 120 for seller 150A. In another example, the consumer 152B may elect to license use of their data 154 such that they are compensated utilizing a digital currency (or hard currency) for each access of or utilization of their data 154 by the sellers 150.”; page 10 of 45 note “a user may be 15 prompted, incentivized and rewarded with additional tokens for keeping their data/profile updated as well as for additional participation in surveys, watch a video, verify, a purchase, add studies, product marketing, expanded data provisioning, and questionnaires).  
	Therefore it would be obvious to a person having ordinary skill in the art (hereinafter PHOSITA) before the effective filling date of the invention to modify Postrel’s aforementioned suggestions such as offer or invitation to provide an/or allow use of user’s data in view of Blaikie’s teachings pertaining to terms associated with such invitation or offer. Motivation to modify would be to incorporate explicit terms in the invitation or offer or contract or initial agreement from a third party to a user that the user will need to fulfill or provide in order to receive reward or compensation, see at least Blaikie page 22 of 45, such that user is incentivized 
As per claim 9, Postrel in view of Blaikie teaches the claim limitations of claim 8. Postrel teaches wherein the reward is money (see [0016] note “rewards may take the form of a virtual currency , cryptocurrency , cash cur-rency, reward points and miles , store credits , bartered goods and services , micro - bits , and the like”; [0091]-[0092]).  
As per claim 10, Postrel in view of Blaikie teaches the claim limitations of claim 8. Postrel teaches wherein the reward is points (see [0016] note “rewards may take the form of a virtual currency , cryptocurrency , cash cur-rency, reward points and miles , store credits , bartered goods and services , micro - bits , and the like”; [0103]).  
Response to Applicant’s Remarks/Arguments
7.	The Applicant notes claims 1-20 have been amended in the response filed August 05, 2021. Accordingly, both 35 U.S.C. 101 and 35 U.S.C. 102/03 rejections as previously set forth have been updated and explained further below. The claim amendments also necessitated a claim objection and 35 U.S.C. 112(b) rejection as set forth above.
	Regarding "I. Claim Rejections Under 35 U.S.C. §101" the Applicant argues on pages 7-11 of 16 in the response filed August 05, 2021. The Applicant notes as follows 
	
	(i) "In the Office Action the Examiner stated that claims 12-18 are directed to a computer readable medium/device containing instructions that when executed cause a machine to perform operations. Additionally, the Examiner stated that the broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se. In response, claims 12-18 have been amended to be directed to a non-transitory computer readable device. Thus, the Examiner is respectfully requested to withdraw the rejections under 35 U.S.C. § 101 relating to non-statutory subject matter."

	The Examiner's response (a): Part I of the 35 U.S.C. 101 which was applied to claims 12-18 is withdrawn in view of filed claim amendments.	

	(ii) "The Undersigned Representative respectfully disagrees with these assertions, however, in the interest of expediting prosecution, the independent claims have been amended further. Notably, the claims are not directed to the purported abstract idea or any abstract idea, the subject matter of the claims are integrated into a practical application, and the claims are not directed to well-understood routine activities. Instead, claim 1, for example, is directed to [... essentially repeats recitation of claim 1 in its entirety] Notably, claims 12, 17, and 19 include similar features as found in claim 1. Clearly, the subject matter in these claims, and those claims depending therefrom, do not amount to an abstract idea and even if they would amount to an abstract idea, amount to significantly more than the purported abstract idea.
	Additionally, the subject matter of claims 1, 12, 17, and 19 differ from other claims found by the courts to recited abstract ideas in that these claims do not merely recite the performance of some business practice or method known from the pre-Internet world along with the requirement to perform it on the Internet. Instead, the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of utilizing a digital platform for matching target attributes specified by a third party with data permissions and attributes specified in a blockchain profile of a user for the purpose of providing a targeted communication to the user. Additionally, claim 1 provides for storing a transaction record on a blockchain that indicates that a user has interacted with the targeted communication. As indicated above, the claimed solution is rooted in computer technology. For example, the actions of [... essentially repeats recitation of claim 1 in its entirety]  are not performable within the human mind and are not directed to an abstract idea. In particular, these are features that are performed by digital platforms, communication devices, and/or systems including processors and memories. Still further, the claim recitations recited in claims 1, 12, 17, and 19 allow for an improved and more efficient way of matching users with attributes that have been digitally-consented to by the user with targeted digital communications/content/etc. provided by a third party and storing information relating thereto on a blockchain-all with the use of a digital platform, which provides a practical application through which the functionality of the claim are facilitated and/or operated. The combination of elements in the claims impose meaningful limits in that the steps are applied to improve technologies (i.e. matching users with targeted content provided by third parties, storing records including data perm1ss1ons, indications of interactions by the user with the content, etc.). Furthermore, the subject matter of the claims are integrated into a practical application that incorporates the use of a digital platform to facilitate the operative functionality of the claim."

	The Examiner's response (b): The Examiner respectfully disagrees with the Applicant's characterization of the claimed subject matter that it is not a "performance of some business practice or method known from the pre-Internet world along with the requirement to perform it on the Internet. Instead, the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of utilizing a digital platform for matching target attributes specified by a third party with data permissions and attributes specified in a blockchain profile of a user for the purpose of providing a targeted communication to the 
	Indeed under broadest reasonable interpretation of the claimed subject matter as a whole in light of the as-filed specification, the claims firstly under step 2A prong one analysis recite an abstract idea, for instance using the Applicant's characterization note "for matching target attributes specified by a third party with data permissions and attributes specified in a ... profile of a user for the purpose of providing a targeted communication to the user" is squarely an abstract idea of matching user's gathered data such as explicit opt-in or permission to utilize their data for marketing with advertiser provided target profile, as such, based on the abstract recitation, the claims clearly recite an abstract idea which pertains to a marketing scheme whereby a user can monetize usage of his/her tracked data by granting permission to track certain data that belongs to the user to a platform/intermediary, the platform/intermediary also maintains target attributes obtained from a third-party e.g. advertiser, and matches user data with advertiser data such that the user can be provided with targeted communication e.g. advertisement or solicitation/invitation to provide additional user data/information in exchange for compensation which is certain methods of organizing human activity. Also note Further, see MPEP 2106.04(a)(2) II. A-C, and using advertising as an exchange or currency (Ultramercial) or displaying an advertisement in exchange for access to copyrighted media (Ultramercial).
	Next, under step 2A prong two, upon considering additional elements both individually, as combination, and claim as a whole the claims recite these additional elements at a high level of generality and confine the abstract idea to digital environment such as digital platform and a technical field of use, namely blockchain - a distributed ledger, to store user and transaction data generally linked to technical environment or technical field of use as it is recited at a high level of generality such as backend blockchain which is a distributed ledger, wherein "ledger is a book or collection of accounts in which account transactions are recorded" i.e. the marketing campaign whereby an advertiser or third party provides a reward/money/point in exchange for user allowing the advertiser or the third party to use their data is governed for instance by a smart contract in blockchain, see at least as-filed spec. para. [0052]. Thus, the abstract idea (prong one) is generally linked with or associated with use of blockchain for its most basic function of storing data i.e. once again fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment or technical field of use, namely Blockchain (see MPEP 2106.05(h)). 
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea which pertains to a marketing scheme whereby a user can monetize usage of his/her tracked data by granting permission to track certain data that belongs to the user to a platform/intermediary, the platform/intermediary also maintains target attributes obtained from a third-party e.g. advertiser, and matches user data with advertiser data such that the user can be provided with targeted communication e.g. advertisement or solicitation/invitation to provide additional user data/information in exchange for compensation which is certain methods of organizing human activity (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B."
	Lastly, the Applicant argues as follows:

	(iii) "Similarly, in this case unconventional steps/rules are utilized to receive data permissions and attributes via a digital platform, record such permissions indicating consent to share the attributes, matching the attributes with target attributes for receiving content from third parties, providing the targeted content, and storing transaction records on the blockchain to indicate user interaction with the targeted content. Moreover, there are other possible types of steps/rules that may be utilized to accomplish the operative functionality in the claims. Moreover, with regard to the assertion that the claim recitations include features that amount to well-understood routine activities, the Undersigned Representative respectfully notes that the independent claims have been amended significantly and the claim recitations do not amount to well-understood routine activities.
	In the Alice Corp. opinion, the court indicated that the claims in Alice Corp. were drawn to the abstract idea of intermediated settlement, and that merely requiring generic computer implementation fails to transform that abstract idea into a patent-ineligible invention. Notably, however, Alice Corp. does Alice Corp. opinion indicates that only if a claim has been determined to be drawn to an "abstract idea" as that term "abstract idea" was used in the Alice Corp. opinion, then that particular claim cannot be made to be patent eligible merely by reciting a generic computer implementation in the claim. Since claims 1, 12, 17 and 19 are not drawn to an abstract idea as indicated in the Alice Corp. opinion, then claims 1, 12, 17 and 19 are patent eligible irrespective of whether the claims recite a generic computer implementation. Therefore, claims 1, 12, 17 and 19, and those claims depending therefrom, are directed to statutory subject matter. Thus, the Examiner is respectfully requested to withdraw the rejections under 35 U.S.C. § 101.

	The Examiner's response (c): Firstly, the Examiner respectfully disagrees with argument that the claims are not drawn to an abstract idea in view of "Since claims 1, 12, 17 and 19 are not drawn to an abstract idea as indicated in the Alice Corp. opinion, then claims 1, 12, 17 and 19 are patent eligible irrespective of whether the claims recite a generic computer implementation." Indeed the claims are directed to an abstract idea because idea is to monetize user data based on the user granting permission to utilize his/her data to platform/intermediary and blockchain is utilized for storing data which is its most function. Thus, as explained under prong two, at such a high level of generality this amounts to no more than general linking to a digital environment by using digital platform and general linking to a technical field of use, namely Blockchain, as such, additional elements fail to apply or use the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above under step 2A prong one and prong two analysis as a whole.
	And, lastly, the Examiner finds no correlation between the instant application and cited case McRO as the invention and underlying facts are different. Accordingly, the Examiner respectfully maintains that the additional elements are generic and also notes that Blockchain based smart contracts to facilitate a transaction between two parties are indeed well-understood, routine, or conventional activity based on the noted publications.
significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.
	Regarding "II. Rejections Under 35 U.S.C. § 102 & 103" the Applicant notes "The Examiner rejected claims 1-15, 17 and 19-20 under 35 U.S.C. §102 as being anticipated by U.S. Patent Publication No. 2007 /0067297 to Kublickis. The Examiner also rejected claims 16 and 18 under 35 U.S.C. §103 as being unpatentable over Kublickis in view of PCT Patent Publication No. WO 2020/097115 or PCT/US2019/059920 to Blaikie et al (hereinafter Blaikie). In particular, the Examiner stated that Kublickis discloses each of the recitations recited in claim 1. In the interest of expediting prosecution, the independent claims have been amended further."; present arguments in view of filed claim amendments against Kublickis; and notes "Moreover, the cited portions of Blaikie fail to make up for the deficiencies of Kublickis." 
	As noted in the response, the Applicant amended claims 1-20, particularly, the Applicant substantially amended independent claims 1, 12, 17, and 19. Accordingly, the Examiner conducted updated search in view of substantial claim amendments filed by the Applicant and the Examiner has applied Postrel for rejection of claims 1-7 and 11-20 which are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Postrel; and relied on Postrel in view of Blaikie for rejection of claims 8-10. Accordingly, Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejections necessitated by claim amendments do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution, at least note the following:
	(i) Pub. No.: US 2019/0019208 see para. [0001] "invention also relates to
the use of blockchain methodologies for awarding, tracking, aggregating, redeeming, monetizing, and managing the compensation and rewards that are provided in exchange for access to the members' private data. . This application is related to copending application Ser. No. 15/949,486, entitled CONSUMER DATAAND PRIVACY CONTROLS IN A SOCIAL NETWORKING ENVIRONMENT, filed on Apr. 10, 2018, the specification of which is incorporated by reference herein."; [0008] "the use of a blockchain to award, track, aggregate, segment, and redeem rewards (referred to herein as micro-bits) under this invention provides [0009] "enabling users to manage and control access to and utilization of the data that is collected by web sites, social networks and the like regarding their online and offline interactions, and operating a rewards-based social network wherein rewards are issued by a third party to a member of the social network in exchange for providing access to that online interaction profile data of the member and their networked members, wherein the profile and/or rewards may be stored in one or more records in a blockchain ledger. The rewards may take the form of a virtual currency, cryptocurrency, cash currency, reward points and miles, store credits, bartered goods and services, micro-bits, and the like. Users can manage their profile data, and accordingly the compensation they receive from third parties for access to their profile data, through an app executing on a portable device such as their phone or tablet, and/or through a similar web interface provided by the social network service" - the Examiner could have utilized this reference in place of primary reference Postrel.
	(ii) Pub. No.: US 2019/0028277 see Abstract note "storing a user profile in a blockchain by an authorized member of the blockchain, receiving a request by another authorized member of the blockchain to access the user profile, identifying the request for the user profile is from the another authorized member of the blockchain, creating a signed message that includes consent to share the user profile with the another authorized member of the blockchain, and transmitting the signed message to the another authorized member of the blockchain, and wherein an exchange of the user profile between the blockchain members is performed without revealing blockchain member identities of the authorized member of the blockchain and the another authorized member of the blockchain to any of the blockchain members."
	(iii) Pub. No.: US 2020/0204557 see Abstract note "receiving, by a blockchain node or peer of a blockchain network, attribute data for a user profile, creating blockchain transactions to store attribute hashes and metadata to a shared ledger, receiving a user profile query from an identity consumer, creating blockchain transactions to retrieve attribute hashes and metadata corresponding to the query, reconstructing the user profile from the metadata, responding to the query by providing attribute data to the identity consumer, and creating and storing hashes of the attribute data and metadata to the shared ledger."
	(iv) Pub. No.: US 2020/0074102 see Abstract note "managing consent data in a blockchain network. The method includes the step of storing identification data, digital interactions data, and physical interactions data of a user in a storage module. The method then includes the step of facilitating the user to provide permission for sharing the identification data, digital interactions data, and physical interactions data through a consent module. The method includes the step of receiving a request command from data users to access the consent data of the user through a request module The permission of the user indicates a first transaction on a private chain of the blockchain network . The method includes the step of triggering the blockchain network to enable the data users to access the consent data through an access module."; and
	(v) Pub. No.: US 2019/0370866 see Abstract note "securing and enabling user control of profiling data , blockchain - driven matching of users and advertiser - identified anonymous profiling data records of interest, and smart contracts encoded by blockchain for executing transactions. The system may include an anony-mized database of profiling data, which is unlinked to any user. The system may implement a private blockchain to store user - defined settings that provide user control over whether and how the profiling data may be used. If a grant to use the data is received, a link is stored that allows the system to identify a user associated 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN M PATEL whose telephone number is (571)272-6519. The examiner can normally be reached Monday-Friday, 08:30-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIPEN M PATEL/Examiner, Art Unit 3688